ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                          )
                                      )
Great Lakes Dredge & Dock Company, LLC)             ASBCA No. 61824
                                      )
Under Contract No. W912BU-15-C-0007   )

APPEARANCES FOR THE APPELLANT:                      Nicholas J. Zaita, Esq.
                                                     Lewis DiBiasi Zaita & Higgins
                                                     Saddle River, NJ

                                                    Paul R. Hurst, Esq.
                                                     Steptoe & Johnson LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jens en, Esq.
                                                     Navy Chief Trial Attorney
                                                    Maria T. Guerin, Esq.
                                                    John A. Skarbek, Esq.
                                                    Benjamin S. Johnson, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within six
months of the date of this Order.

      Dated: May 23, 2019




                                                 Administrati e Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61824, Appeal of Great Lakes
Dredge & Dock Company, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2